Citation Nr: 0003568	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-41 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral aortoiliac 
occlusive disease, to include as secondary to herbicide 
exposure in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which denied service connection 
for bilateral aortoiliac occlusive disease, claimed as a 
bilateral leg disorder.  In his August 1996 Substantive 
Appeal, the veteran expanded his claim for service connection 
to include consideration based on herbicide exposure in 
Vietnam, and the Board acknowledged this expansion during his 
March 1998 Board hearing.  

The Board remanded this case back to the RO in April 1998 for 
further development, to include a search for records.  The 
requested development has been accomplished in compliance 
with the Board's remand instructions, and the case has since 
been returned to the Board.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with any disorder 
recognized by the VA as etiologically related to herbicide 
exposure in Vietnam.

2.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed bilateral aortoiliac 
occlusive disease and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
aortoiliac occlusive disease, to include as secondary to 
herbicide exposure in Vietnam, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including cardiovascular diseases, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

VA regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (1999) shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (1999).  
Service connection due to exposure to an herbicide agent may 
be granted on a presumptive basis for certain diseases listed 
in 38 C.F.R. § 3.309(e) (1999).  For example, service 
connection may be granted for an acneform disease consistent 
with chloracne, or porphyria cutanea tarda, if such a disease 
is manifested to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  See The Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (1994); see 
also 61 Fed. Reg. 41,422-449 (1996).  Nonetheless, even if a 
veteran has not been diagnosed with a disease listed in 38 
C.F.R. § 3.309(e) (1999), he or she is not precluded from 
establishing service connection by proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1999), cert. denied, 118 
S.Ct. 1171 (1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In the case of disease, service connection also may be 
established under 38 C.F.R. § 3.303(b) (1999) by: (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  
Savage v. Gober, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period may 
suffice.  Id. 

Additionally, in Epps, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that, under 
38 U.S.C.A. § 5107(a) (West 1991), the VA has a duty to 
assist only those claimants who have established well-
grounded claims.  Id. at 1468.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  Once a claimant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim is well grounded, the claimant's initial burden has 
been met, and the VA is obligated under 38 U.S.C.A. § 5107(a) 
(West 1991) to assist the claimant in developing the facts 
pertinent to the claim. 

In this case, the veteran's service medical records are 
entirely negative for any leg or cardiovascular disorders.  
Subsequent to service, in April 1985, the veteran was treated 
at a VA facility for dependent edema of the right lower 
extremity, reportedly present for three to four months.  A 
May 1985 VA treatment record indicates that this edema might 
possibly be secondary to venous insufficiency.  A March 1991 
Army National Guard (ANG) examination report contains a 
notation of questionable pseudoclaudication (radiculopathy) 
versus true claudication.  The report of a hospitalization 
from August to September of 1992 at Memorial Hospital of 
Martinsville and Henry County (in Virginia) contains a 
diagnosis of aortoiliac occlusive disease, with no specific 
information regarding etiology other than the veteran's 
reported six month history of intermittent claudication.  
There was no reference to service.  During the 
hospitalization the veteran underwent an aortofemoral by 
pass.  In a September 1994 letter, David H. Lewis, M.D. 
indicated that, because of an increase in this disease, the 
veteran would have "a difficult time continuing to function 
effectively in the military."  An October 1994 VA treatment 
record indicates that the veteran had complained of suffering 
from leg symptoms for ten years.  A November 1994 ANG medical 
examination report indicates that the veteran had a return of 
claudication that restricted his duty to sedentary activity.  
While an October 1996 VA Agent Orange examination report 
contains a diagnosis of bilateral aorta-iliac occlusive 
disease, the examiner noted that "[t]here does not appear to 
be any relationship to Agent Orange exposure in this man."  

Initially, in analyzing the facts of this case, the Board 
would point out that aortoiliac occlusive disease is not 
among the diseases listed in 38 C.F.R. § 3.309(e) (1999), for 
which presumptive service connection based on herbicide 
exposure is warranted.  As such, the Board has also 
considered the veteran's claim for service connection on a 
direct basis.

However, the records noted above contain no competent medical 
opinions or other evidence suggesting a nexus between the 
veteran's current aortoiliac occlusive disease and service, 
including his claimed Agent Orange exposure.  There is also 
no competent medical evidence establishing that the veteran 
developed a cardiovascular disorder in service or within one 
year following service.  Indeed, the only evidence of record 
suggesting a relationship between the veteran's current 
disorder and service is the lay evidence of record, including 
the testimony from his March 1998 VA hearing.  During this 
hearing, the veteran asserted that he first began having 
problems with his legs in 1973 and that these problems were 
related to Agent Orange exposure in service.  Also, he noted 
that a private doctor had suggested that his current 
disability could be related to service.  

However, the veteran has not been shown to possess the 
medical expertise necessary to render a diagnosis or to 
establish a nexus or link between a currently diagnosed 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Moreover, the veteran's lay history of 
incurrence, as noted by several medical examiners and 
unenhanced by any additional medical commentary by those 
examiners, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  See also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Therefore, the lay contentions of record, alone, do not 
provide a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board would also point out that the veteran has 
not contended, and the record does not in any way suggest, 
that his current disability is related to any periods of 
active duty for training arising from his service in the ANG.

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's assertions relating his bilateral 
aortoiliac occlusive disease to service, either on a direct 
basis or as due to herbicide exposure in Vietnam, his claim 
for service connection for this disability must be denied as 
not well grounded.  Since the veteran's claim is not well 
grounded, the VA has no further duty to assist him in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").

The Board recognizes that, in the most recent Supplemental 
Statement of the Case, issued in August 1999, the RO denied 
the veteran's claim as not well grounded.  The RO had 
initially denied this claim on its merits in the appealed 
October 1995 rating decision.  Regardless of the basis of the 
RO's denial, however, the Board observes that the Court has 
held that no prejudice to the veteran results in cases where 
the RO denies a claim for service connection on its merits 
and does not include an analysis of whether the claim is well 
grounded, and the Board denies the same claim as not well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Finally, the Board observes that, during his March 1998 
hearing, the veteran described treatment from several private 
doctors and his claim was remanded for further development in 
April 1998.  In subsequent correspondence, the RO informed 
the veteran of the steps he needed to take so that records of 
such treatment could be obtained, but the veteran did not 
provide the requested information.  The veteran's failure to 
reply to this request was also noted in the Supplemental 
Statement of the Case which was provided to him in August 
1999.  In this regard, the Board would point out that the VA 
has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to notify 
the veteran of the evidence needed to complete his 
application for service connection when the VA is aware of 
the existence of relevant evidence.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997); see also Robinette 
v. Brown, 8 Vet. App. at 77-78.  The VA has complied with its 
duty, but the veteran has not provided the requested 
information.  Essentially, the veteran needs competent 
medical evidence of a relationship between his current 
disability and service in order to well ground his claim.



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral aortoiliac occlusive 
disease, to include as secondary to herbicide exposure in 
Vietnam, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

